     Case 2:15-cv-01598-JAM-KJN Document 98 Filed 12/29/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MICHAEL LENOIR SMITH,                              No. 2:15-cv-1598 JAM KJN P
12                       Plaintiff,
13            v.                                         ORDER
14    SGT. GREGORY, et al.,
15                       Defendants.
16

17          Plaintiff is a state prisoner, proceeding pro se. On December 9, 2020, plaintiff filed a

18   motion for extension of time to file a separate supplemental reply. (ECF No. 97.) However,

19   plaintiff already filed a reply and an addition to his reply to defendants’ response to plaintiff’s

20   objections to the September 22, 2020 findings and recommendations. Moreover, on December 8,

21   2020, the same day plaintiff signed the instant motion, the district court adopted the findings and

22   recommendations, and judgment was entered for defendants. Thus, plaintiff’s motion is denied.

23          Accordingly, IT IS HEREBY ORDERED that plaintiff’s motion (ECF No. 97) is denied.

24   Dated: December 28, 2020

25

26
27
     smit1598.36d
28
                                                         1
